  Case: 1:17-md-02804-DAP Doc #: 1216 Filed: 12/26/18 1 of 3. PageID #: 29236



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )       CASE NO. 1:17-MD-2804
 OPIATE LITIGATION                              )
                                                )       JUDGE DAN A. POLSTER
                                                )
                                                )       MAGISTRATE JUDGE DAVID A. RUIZ
                                                )
                                                )
                                                )
                                                )       MOTION FOR STAY


       The United States of America hereby moves for a stay of all discovery involving the

United States for fourteen (14) days in the above-captioned case.

       1.      At the end of the day on December 21, 2018, the appropriations act that had been

funding the Department of Justice expired and appropriations to the Department lapsed. The

same is true for several other Executive agencies, including the federal agencies, which have

received third party subpoenas in this matter. The Department does not know when funding will

be restored by Congress.

       2.      Absent an appropriation, Department of Justice attorneys and certain employees

of the federal agencies are prohibited from working, even on a voluntary basis, except in very

limited circumstances, including “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342.

       3.      On December 26, 2018, the Chief Judge of the Northern District of Ohio issued

General Order No. 2018-15, which holds in abeyance all civil matters involving the United

States as a party during the Government shutdown for fourteen (14) days.

       4.      Undersigned counsel for the Department of Justice therefore requests a stay of all

discovery involving the United States for fourteen (14) days. If at the end of that period,



                                                    1
  Case: 1:17-md-02804-DAP Doc #: 1216 Filed: 12/26/18 2 of 3. PageID #: 29237



Congress has not restored appropriations to the Department, the United States may seek a further

extension of discovery deadlines pertaining to the third party federal agencies.

        5.      If this motion for a stay is granted, undersigned counsel will notify the Court as

soon as Congress has appropriated funds for the Department.

        Therefore, although we greatly regret any disruption caused to the Court and the other

litigants, the Government hereby moves for a stay of fourteen (14) days in this case until

Department of Justice attorneys and other federal agency employees are permitted to resume

their usual civil litigation functions.

                                                Respectfully submitted,

                                                AVA DUSTIN-ROTELL
                                                Executive Assistant United States Attorney
                                                Northern District of Ohio
                                                Acting Under Authority Conferred by
                                                28 U.S.C. § 51


                                          By:   /s/ Lynne H. Buck
                                                JAMES R. BENNETT II (OH #0071663)
                                                LYNNE H. BUCK (OH #0014166)
                                                Assistant U.S. Attorneys
                                                Carl B. Stokes U.S. Courthouse
                                                801 West Superior Avenue, Suite 400
                                                Cleveland, Ohio 44113-1852
                                                Telephone: (216) 622-3600
                                                Facsimile: (216) 522-4982
                                                E-mail: James.Bennett4@usdoj.gov
                                                E-mail: Lynne.buck@usdoj.gov


                                                Attorneys for United States Department of Justice,
                                                Drug Enforcement Administration




                                                   2
  Case: 1:17-md-02804-DAP Doc #: 1216 Filed: 12/26/18 3 of 3. PageID #: 29238



                                  CERTIFICATE OF SERVICE

       I certify that, on December 26, 2018, I filed a copy of the foregoing electronically. The

Court’s electronic filing system will send notice of this filing to all parties. Parties may access

this filing through the Court’s system.


                                               /s/ Lynne H. Buck
                                               LYNNE H. BUCK
                                               Assistant U.S. Attorney
